Case 1:19-cv-21160-UU Document 1 Entered on FLSD Docket 03/26/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    “IN ADMIRALTY”

 WORLD FUEL SERVICES, INC.

         Plaintiff,

 v.

 VALERO MARKETING & SUPPLY COMPANY,

       Defendant.
 __________________________________________/

                                           COMPLAINT

         Comes Now, Plaintiff World Fuel Services, Inc., by and through undersigned counsel, to

 hereby file this action for declaratory relief against Defendant Valero Marketing & Supply

 Company, and states as grounds for relief the following:

                            PARTIES, JURISIDCTION AND VENUE

      1. World Fuel Services, Inc. is part of World Fuel Corporation Marine Group of companies

         headquartered at 9800 N.W. 41st Street, Suite 400, Miami, Florida 33178.

      2. Defendant Valero Marketing & Supply Corp. is a Delaware company with its headquarters

         and principal place of business at One Valero Way, San Antonio, TX 78249.

      3. This is a declaratory judgment action arising out of a maritime contract for the purchase

         and sale of marine fuel oil (“bunkers”) entered into between the Plaintiff and the Defendant

         and the supply by the Defendant to a third-party charterer of a Motor Tanker known as the

         CHEM RANGER.

      4. Because this is a matter arising out of the provision of marine fuel oil, original subject

         matter jurisdiction exists under 28 U.S.C. § 1333.

      5. Pursuant to the confirmation of contract generated by the Plaintiff and sent to the

         Defendant, the parties agreed to subject to the jurisdiction of this Court and agreed that the
Case 1:19-cv-21160-UU Document 1 Entered on FLSD Docket 03/26/2019 Page 2 of 4



       exclusive venue for such a controversy would be in Miami-Dade County, Florida. A true

       and correct copy of the Confirmation Order and terms are attached hereto as Exhibit “A”

    6. As such, venue is proper pursuant to the venue-provision agreed by the parties and pursuant

       to 28 U.S.C. § 1391(b)(2)-(3).

    7. The Court has personal jurisdiction over the Defendant pursuant to 48.193(1)(a)(1), (6)(b),

       and (9).

                      COUNT I – DECLARATORY JUDGMENT ACTION

    8. This is an action to declare the rights and legal position of the parties under 28 U.S.C. §

       2201.

    9. Plaintiff purchased fuel oil from the Defendant pursuant to a contract between the parties.

       Exhibit “A”

    10. Pursuant to the contract, Defendant delivered the fuel oil in Houston, Texas on or about

       March 27, 2018 to the Defendant and to the Plaintiff’s contractual third-party purchaser’s

       Vessel, the CHEM RANGER (the “Vessel”).

    11. The charterers of the Vessel reported to the Plaintiff an incident regarding the operation of

       their main engines while underway several weeks later on or about April 19, 2018.

    12. The charterers of the Vessel alleged that the issues related to off-spec fuel supplied to its

       Vessel from the March 27, 2018 supply set forth above in ¶9-10.

    13. This incident was immediately reported by the Plaintiff to the Defendant.

    14. Despite requests, the owners/operators/charterers of the Vessel have not provided relevant

       evidence in their possession to adequately determine whether the fuel was indeed off-spec

       and whether the fuel provided caused the damages claimed.

    15. Nevertheless, despite producing no evidence to support their claims, Chembulk Ocean

       Transport, LLC, charterer of the Vessel, sued World Fuel Services, Inc. in this Court at
Case 1:19-cv-21160-UU Document 1 Entered on FLSD Docket 03/26/2019 Page 3 of 4



       Case No.: 18-cv-24912, a case that remains pending, and for which World Fuel Services,

       Inc. has filed a Motion to Dismiss.

    16. Chembulk Ocean Transport, LLC seeks damages from World Fuel Services, Inc.

    17. Upon information and belief, Plaintiff understands Valero will attempt to enforce a one-

       year time bar against the Plaintiff with respect to any controversy arising out of the supply

       of the bunkers in this matter.

    18. Plaintiff contends such a time bar is inapplicable to the transaction at issue as there were

       no terms and conditions to this effect that attached to this transaction.

    19. There is a genuine dispute on this issue between the parties.

    20. World Fuel Services has suffered some actual or threatened injury as a result of the alleged

       conduct of the Defendant regarding the time bar issue and the allegations of the Charterer

       regarding the fuel; and this will likely to be redressed by a favorable decision of this Court

       nullifying any issue with respect to this time bar and allowing the Plaintiff to defend the

       suit against the Charterer without being forced to take premature action against Valero.

    21. Plaintiff commences this suit because it is unsure about its rights vis-à-vis Valero including

       any possible asserted one-year time bar.

    22. Furthermore, without evidence in its possession to assert a breach of contract action against

       Valero at this time, this filing is made to ask the Court to further declare the rights of the

       parties with respect to the transaction and any procedural or substantive mechanism to toll

       the filing of a Complaint regarding alleged claims brought by Chembulk Ocean Transport,

       LLC against World Fuel Services, Inc.

    23. World Fuel Services, Inc. requests this Court declare the rights and other legal relations of

       the parties to this action pursuant to 28 U.S.C. §2201.
Case 1:19-cv-21160-UU Document 1 Entered on FLSD Docket 03/26/2019 Page 4 of 4



       WHEREFORE, because there is a substantial controversy, because the parties have adverse

    legal interests, because of the issues surrounding the time bar controversy there immediacy

    and reality to warrant the issuance of a declaratory judgment.

    Dated: March 26, 2019                            Respectfully submitted,

                                                     WAGNER LEGAL
                                                     Attorney for Defendant/Counter-Claimant
                                                     3050 Biscayne Blvd., #904
                                                     Miami, FL 33137
                                                     Telephone: (305) 768-9247
                                                     Facsimile: (305) 306-8598
                                                     By: /s/ Scott A. Wagner
                                                     Scott Wagner, Esq.
                                                     Florida Bar No. 10244
                                                     sw@WagnerLegalCo.com
